Citation Nr: 0208365	
Decision Date: 07/24/02    Archive Date: 07/29/02

DOCKET NO.  00-24 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from September 1965 
to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.   

In March 2002, the veteran had a videoconference hearing at 
the RO before the undersigned Board member.  A transcript of 
the hearing is of record.  The case has been advanced on the 
docket because of administrative error that resulted in 
significant delay in docketing the appeal.  38 C.F.R. 
§ 20.900(c) (2001).  

Subsequent to the hearing the veteran submitted evidence 
pertinent to his claims to the Board consisting of 
correspondences dated in April and July 2002 and the report 
of a VA examination dated in January 2002.  The veteran 
waived RO consideration of this evidence.  38 C.F.R. 
§ 20.1304 (2001).  See, e.g., 67 Fed. Reg. 3099, 3105 (Jan. 
22, 2002) (effective February 22, 2002, 38 C.F.R. § 20.1304 
was revised by removing the requirement for a written waiver 
of RO consideration prior to review evidence submitted 
directly to the Board).  

With respect to the claim of entitlement to service 
connection for PTSD, the Board notes that additional 
development in this matter is required pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  (67 Fed. Reg. 3,009, 3,105 (Jan. 
23, 2002)(to be codified at 38 C.F.R. § 20.903.))  After 
giving the notice and reviewing the veteran and/or his 
representative's response to the notice, the Board will 
prepare a separate decision addressing of that issue.

A VA examiner, who examined the veteran in January 2002, 
stated it was at least as likely as not that that the 
veteran's tinnitus was related to his hearing loss.  The 
examiner's statement suggests a causal connection between the 
veteran's bilateral hearing loss which the Board finds to be 
service connected, as discussed below, and tinnitus.  It 
raises the inferred issue of entitlement to service 
connection for tinnitus as secondary to service-connected 
bilateral hearing loss.  EF v. Derwinski, 1 Vet. App. 324 
(1991).  The matter is referred to the originating agency for 
any action deemed appropriate.


FINDINGS OF FACT

1.  During service, the veteran was exposed to acoustic 
trauma.  

2.  There is audiological evidence of bilateral hearing loss 
recognized as a disability for VA purposes, and medical 
opinion establishing a nexus between current bilateral 
sensorineural hearing loss and service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred as result of the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(d), 3.385 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The November 9, 2000, enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West Supp. 2002), prescribed VA's 
duties to notify claimants for VA benefits of forms and 
information necessary to submit to complete and support the 
claim, to provide necessary forms, and to assist the claimant 
in the development of evidence.  VA has promulgated 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The Board finds that the RO has substantially satisfied its 
duties of notice and assistance and that sufficient evidence 
is of record to decide the veteran's claim for service 
connection for bilateral hearing loss.  If there were any 
deficiency of notice or assistance, it would not be 
prejudicial to the veteran, given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for bilateral hearing loss.  No further 
assistance in developing the facts pertinent to the issue is 
required.  

II.  Service Connection

The veteran asserts that he has bilateral hearing loss as 
result of service.  Specifically, the veteran contends that 
he was exposed to noise while serving as a crew chief in a 
C130 aircraft.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2001).  
Certain diseases, including sensorineural hearing loss, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).  

For the showing of a chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Evidence of a 
current hearing loss disability (i.e., one meeting the 
requirements of section 3.385, as noted above) and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection for hearing loss.  See Hensley v. Brown, 5 Vet. 
App. 155, 159 (1993).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2001). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Service personnel records reflect the veteran's military 
occupational specialty was that of an aircraft maintenance 
specialist.  

When the veteran entered service in September 1965, his 
hearing was recorded in pure tone thresholds (in decibels) as 
5(20), 0(10), 0(10), 0(10), 10(15), and 10(20) at 500, 1000, 
2000, 3000, 4000, and 6000 Hertz (Hz) in the right ear and 
15(30), 0(10), 10(20), 10(20), 15(20), and 55(65) at 500, 
1000, 2000, 3000, 4000, and 6000 Hz in the left ear.  (The 
figures in parentheses are based on International Standards 
Organization (ISO) standards to facilitate date comparison.  
American Standards Association (ASA) standards were utilized 
in service medical records until November 1967).  

When examined for separation from service in March 1969, the 
veteran's hearing was recorded as 15, 5, 10, 10, 10, and 35 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz (Hz) 
in the right ear and 15, 0, 5, 10, 15, and 45 decibels at 
500, 1000, 2000, 3000. 4000, and 6000 Hertz in the left ear.  

A private audiological examination dated in August 1972 
reflects that the veteran's hearing was 25, 20, 10, 25, and 
30 decibels at 500, 1000, 2000, 3000, and 4000 Hz in the 
right ear and 15, 15, 25, 15, and 20 decibels at 500, 1000, 
2000, and 4000 Hz in the left ear.  

A VA compensation and pension examination dated in August 
1999 reflects that conversational hearing was normal.  

The veteran underwent VA audiological examinations in 
September 1999.  At that time, the veteran reported deceased 
hearing which he stated began around 1970 to 1971.  He 
indicated that he was around aircraft for four years and that 
he was a crew chief with the use of ear protection.  As a 
civilian, the veteran indicated that he worked around 
construction noise indirectly.  The veteran's hearing was 
recorded as 20, 20, 30, 45, and 50 decibels at 500, 1000, 
2000, 3000, and 4000 Hz in the right ear and 25, 15, 35, 45, 
and 50 at 500, 1000, 2000, 3000, 4000 Hz in the left ear.  
Word recognition was within 92 percent in both ears.  The 
diagnosis was bilateral sensorineural hearing loss mild to 
moderate at 500 to 3000 Hz in the right ear and 3000 to 8000 
Hz in the left ear.  The diagnosis was moderate high 
frequency sensorineural hearing loss at 4000 Hz.  

VA outpatient treatment record dated in October 2000 reflects 
that the veteran complained of bilateral hearing loss.  

At a January 2002 VA audiometric examination, the veteran 
reported that while serving in Vietnam he was exposed to loud 
noise while serving as a crew chief in a C130 aircraft.  The 
veteran stated that ear protection was worn occasionally.  
After service, the veteran reported that he worked at an Army 
depot with the first few years being in an environment that 
was somewhat noisy when working on transmissions.  The 
veteran's hearing was recorded as 35, 45, 55, 65, and 70 
decibels at 500, 1000, 2000, 3000, and 4000 Hz in the right 
ear and 40, 40, 45, 60, and 65 decibels at 500, 1000, 2000, 
3000, and 4000 Hz in the left ear.  Speech recognition was 88 
percent in the right ear and 84 percent in the left ear.  
Diagnostic and clinical test results suggested normal middle 
ear pressure and mobility bilaterally and confirmed sensory 
neural hearing loss bilaterally.  The examiner noted that 
reliability of the testing was good.  The diagnosis was mild 
to moderately severe sensory neural hearing loss, 
bilaterally.  The examiner indicated that he had reviewed the 
veteran's claims file.  As to the etiology of the veteran 's 
hearing loss, the examiner noted that the veteran showed a 
decrease in hearing acuity at 6000 Hz in the right ear at 
separation from service and indicated that the veteran's 
hearing would have been considered normal at that time.  
However, the examiner noted that a decrease in hearing was 
noted at 6000 Hz in the right ear from the day of enlistment 
to the date separation and that three years following the 
veteran's separation from service at a civilian occupation 
(pre-employment at Anniston Army Depot) a hearing evaluation 
indicated further decrease in hearing, especially in the high 
frequency range.  The examiner opined that based on upon the 
hearing thresholds, the veteran displayed a slight decrease 
in hearing in the right ear while in the military.  The 
diagnosis was bilateral sensorineural hearing loss and that 
the loss proven to continue to be progressive since discharge 
from service.    

At the March 2002 personal hearing, the veteran and his 
spouse provided testimony in support of the veteran's claim 
for service connection for bilateral hearing loss.  

In this matter, the veteran asserts that he developed a 
hearing loss as a result of noise exposure during service.  
The evidence establishes that the veteran served as an 
aircraft maintenance specialist.  However, the record shows 
that the veteran's only decreased hearing at the higher 
thresholds (6000 Hz) from the time of entrance into and 
separation from service.  Although the service hearing 
results of the ears do not meet the regulatory requirements 
for service connection for hearing loss as prescribed by 
38 C.F.R. § 3.385, service connection may still be 
established.  See Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  Three years after the veteran separated from service 
he demonstrated decreased hearing in the higher frequencies, 
and he was subsequently diagnosed as having bilateral 
sensorineural hearing loss meeting the VA regulatory 
requirements.  Considering the veteran's background and 
history, the VA examiner in January 2001 concluded that the 
veteran's current bilateral hearing loss is related to 
service.  In light of these factors, the Board finds that 
service connection for bilateral hearing loss is warranted.  
38 C.F.R. § 3.385; Hensley v. Brown, supra.  


ORDER

Service connection for bilateral hearing loss disability is 
granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

